                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                          DOCKET NO. 1:18-cv-00200-FDW-DSC


 ANGELA RENEE SMITH,                                )
                                                    )
         Plaintiff,                                 )
                                                    )
 vs.                                                )
                                                    )                   ORDER
 NANCY A. BERRYHILL,                                )
 Acting Commissioner of Social Security,            )
                                                    )
         Defendant.                                 )
                                                    )

       THIS MATTER is before the Court on Plaintiff Angela Renee Smith’s (“Plaintiff”) Motion

to Dismiss pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure (Doc. No. 13). For

the reasons stated in Plaintiff’s Motion,

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Dismiss is GRANTED, and this

civil action is hereby DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED.

                                            Signed: December 11, 2018
